            Case 3:18-cv-01753-DRD Document 1 Filed 10/06/18 Page 1 of 19



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO


   José Alberto Vizcarrondo, Joni T. Faris and           Civil No.
   the conjugal partnership formed between
   them,
   Plaintiffs,                                           Trial by jury demanded

                           v.

   Telecinco, Inc.; Josefina Ramírez de
   Arellano, her husband Jorge Soltero and the
   conjugal partnership formed by them ;
   Andrés Ramírez de Arellano Paredes ; and
   Paul Hopgood, his wife Jane Doe and the
   conyugal partnership formed by them ;
   Insurance     Company     A;     Insurance
   Company B ; and Insurance Company C.
   Defendants.



                                   VERIFIED COMPLAINT

       NOW COMES PLAINTIFFS, JOSE ALBERTO VIZCARRONDO, his wife JONI T.

 FARIS and the conjugal partnership formed by them (hereinafter “Plaintiffs”), by and through

 the undersigned attorney, and respectfully alleges and prays as follows:

                                    I. NATURE OF ACTION

       This is an action for specific compliance of the employment agreement between José

Alberto Vizcarrondo (“Vizcarrondo”) and his former employer Telecinco, Inc. (hereinafter

“Telecinco”) and for damages suffered by Plaintiffs caused by defendants’ tortious conduct.


                                           II. PARTIES

       1.       Plaintiffs are citizens of the United States, married to each other and residents of 1


                                                  1
            Case 3:18-cv-01753-DRD Document 1 Filed 10/06/18 Page 2 of 19



W. Penmarch Place, Sioux Falls, South Dakota, United States. Plaintiff, Vizcarrondo worked for

Telecinco, Inc. for 13 years up until August 9, 2018 when he was constructively discharged.

       2.       Defendant Telecinco, Inc. is a corporation created and existing under the laws of

the Commonwealth of Puerto Rico. Telecinco’s corporate offices are located at 1519 Ponce de

León Ave., First Bank Building, 15th Floor, Santurce, PR 00909.

       3.       Defendants Josefina Ramirez de Arellano (“JRA”) and Jorge Soltero are natural

persons citizens of the United States residents of the Commonwealth of Puerto Rico who, per

plaintiffs’ belief, are married to each other under the conjugal partnership regime, which is also

included as a defendant. JRA is a stockholder, director and secretary of Telecinco.

       4.       Defendant Andrés Ramirez de Arellano (“ARAP”) is a natural person citizen of the

United States, resident of the Commonwealth of Puerto Rico. ARAP is director of Telecinco and,

also, is interim president of the Telecinco.

       5.       Defendant Paul Hopgood (“Hopgood”) and Jane Doe are natural persons citizen of

the United States, residents of the Commonwealth of Puerto Rico, who per plaintiff’s belief, are

married to each other under the conjugal partnership regime, which is also included as a defendant.

Hopgood is a director of Telecinco. Jane Doe is the fictitious name used to designate Hopgood’s

wife whose identity is unknown at this time.

       6.       Defendants Insurance Company A, Insurance Company B and Insurance Company

C are insurance companies, designated with fictitious names because their identities are unknown

at this time, who issued policies which provide coverage of the claims contained herein.

                                           III. JURISDICTION

                                                2
            Case 3:18-cv-01753-DRD Document 1 Filed 10/06/18 Page 3 of 19



       7.       Plaintiffs bring their complaint under federal diversity jurisdiction, 28 U.S.C.

§1332, as the parties are completely diverse in citizenship and the amount of controversy exceeds

$75,000.

                                     IV. STATEMENT OF FACTS

Background

       8.       Telecinco was founded by Mr. Vizcarrondo’s grandfather Mr. Alfredo Ramirez de

Arellano who was married to Mrs. Esther del Valle (the “Grandparents”). Between them they

fathered three children: Gloria Ramirez de Arellano (“GRA”), Josefina Ramirez de Arellano

(“JRA”) and Alfred Ramirez de Arellano. Vizcarrondo is son to GRA.

       9.       During the first half of the 2000’s Vizcarrondo worked as Head of Portfolio

Management for ING Bank in Geneva, Switzerland. At his grandfather’s request, Mr. Vizcarrondo

moved his family to Puerto Rico and assumed the Vice-Presidency of Telecinco and its related

corporate affiliates in the year 2005. A few years later, Vizcarrondo was named President.

       10.      On June 18, 2007, the Grandparents created several voting trusts as to their

shareholdings in Telecinco and other entities, wherein Vizcarrondo’s mother, GRA, was

designated as trustee for a term of 10 years.

       11.      The designation of GRA as Trustee, coupled with Alfredo Ramirez de Arellano’s

designation of Vizcarrondo as his successor to lead Telecinco and other family companies,

incensed JRA and prompted her to file multiple complains against GRA, Vizcarrondo and the

Grandparents.

       12.      On August 2007, JRA filed a complaint wherein she alleged that the Grandparents


                                                3
         Case 3:18-cv-01753-DRD Document 1 Filed 10/06/18 Page 4 of 19



were being abused by GRA and Vizcarrondo and sought a protective order on their behalf. The

complaint was dismissed.

       13.     On August 2007, JRA also filed a complaint against Plaintiffs and GRA requesting

that the voting trust be declared null and void and sought damages against GRA and Vizcarrondo,

his wife and the conjugal partnership formed between. JRA alleged, amongst other things, that

they had allegedly manipulated the Grandparents, that the voting trust was executed under deceit

(“dolo”) and/or intimidation perpetrated by GRA and Vizcarrondo, and that the Grandparents’

assets were being mishandled. After numerous amendments to the complaint, the complaint was

also dismissed.

       14.        On October 2007, JRA filed another complaint. This time, JRA requested that the

Grandparent be declared incompetent and that a legal guardian be assigned. In that case, the Public

Attorney for Family Affairs (“Procuradora de Asuntos de Familia”) requested its dismissal

because, per her report, there was no factual basis for JRA’s request and JRA wanted to use the

complaint as a “fishing expedition” into the Grandparent’s medical records.

       15.     On October 2007, JRA also filed with the Federal Communications Commission

(“FCC”) an opposition, in reconsideration, to an Application for Consent to Transfer Control of

Telecinco, Inc.. JRA’s petition before the FCC was also denied.

       16.     Mrs. Esther del Valle passed away on January 2010 and on April 2010 Mr. Alfredo

Ramirez de Arellano, by agreement between the parties, was declared legally incompetent. A year

later, on May 2011, Mr. Alfredo Ramírez de Arellano passed away.

       17.     On February 2011, Telecinco and Vizcarrondo entered into an Employment

                                                 4
          Case 3:18-cv-01753-DRD Document 1 Filed 10/06/18 Page 5 of 19



Agreement (the “Employment Agreement”). Per the Employment Agreement, Vizcarrondo is

entitled to a payment of $500,000 in the event Telecinco terminates the employment relationship

without cause or if “Vizcarrondo can show that he terminated [the] Agreement for good cause”,

provided that Vizcarrondo has first provided Telecinco notice and time to correct the conduct

which propitiated the termination of the employment relationship. Also, in either case, the

Employment Agreement stipulates that Vizcarrondo shall also be entitled to a fee of 5% of the

proceeds from the sale of Telecinco, substantially all its assets, or a sale amongst stockholders if

such sale occurs within 18 months of the termination of the employment relationship.

       18.     As recognized by Telecinco’s Board of Directors on numerous occasions, under

Vizcarrondo’s leadership, Telecinco thrived. Among other things, Telecinco grew from one local

station limited to the western part of the island, to one of the largest television companies in Puerto

Rico with seven stations and four channels. Revenues doubled during a time when the advertising

market was shrinking, and the economy was in recession. Today Telecinco and its affiliated

entities, are more diversified, have greater financial health and serve three times as many customers

compared to the time Vizcarrondo took over as president.

       19.      On June 18, 2017 the Voting Trust expired.

Vizcarrondo’s Job conditions after the Voting Trust expired

       20.     On September 1st, 2017, to extend an olive-branch to JRA, Vizcarrondo wrote her

a letter in which he invited JRA to “leave the differences aside” and to “work together” for the

good of Telecinco. In turn, JRA responded stating that she will not forgive him or his mother for

the past, accused Vizcarrondo of acts that could construe dishonesty (“actos de dudosa


                                                  5
             Case 3:18-cv-01753-DRD Document 1 Filed 10/06/18 Page 6 of 19



honestidad”) and to have provided disinformation. Also, JRA asserted that Vizcarrondo’s mother

is the epitome of laziness (“epitome de la vagancia”), of having “interior demons”, of mental health

problems (“tostadera”) and lack business sense. Finally, in a veiled threat JRA stated that there are

people equally or more capable to run the Companies (“Hay otras personas igual o mejor

capacitadas para dirigir [las] empresas”), that she was going to modify some things (“modificar

algunas cosas”) and that sooner or later she would be there (“tarde o temprano estaré allí”).

           21.      Vizcarrondo responded to JRA by letter of November 17, 2017, where he

cautioned that her behavior constitutes harassment and demanded that she cease her direct and

indirect attacks towards him and his family.

           22.     On December 15, 2017, a Stockholder’s meeting to elect the members of the board

was held. Driven by JRA, the discussion became aggressive and disorganized. JRA and ARAP’s

mother1 brought forth candidates that had not been vetted by the Board, brought their attorneys

into the meeting, blocked GRA from nominating herself as director without an explanation and, in

general, created an atmosphere of confusion and hostility. After the meeting, JRA admitted that it

had all been pre-planned by her and ARAP’s mother, Georgina Paredes. Triumphant, JRA

expressed, referring to Vizcarrondo, that “they would keep him for now because they needed him”.

           23.     Effective January 1st, 2018, JRA became a member of the Board of Directors of

Telecinco (the “Board”). JRA, now with the help of ARAP and Hopgood (hereinafter JRA, ARAP

and Hopgood shall be referred to as the “Individual Defendants”), in common accord, began a

campaign to oust Vizcarrondo from Telecinco by humiliating and insulting him, undermining his



1
    ARAP’s mother, Mrs. Gloria Paredes, acts as legal guardian for ARAP’s father.
                                                          6
         Case 3:18-cv-01753-DRD Document 1 Filed 10/06/18 Page 7 of 19



authority, taking away his functions, putting into question his honesty, by ordering staff around

and hiring new law firms without consulting management, without considering proposals and

without previous Board approval. Also, under false pretenses, without any reasonable basis and

without prior Board approval, the Individual Defendants hired a Certified Public Accountant to do

a forensic audit of Mr. Vizcarrondo’s dealings with the Company going back ten years.

       24.     On several Board meetings, director and CPA Mr. Eduardo Gonzalez-Green

(“Gonzalez-Green”) and Vizcarrondo questioned the necessity, motives and objectives of the

forensic audit ordered by the Individual Defendants with Telecinco’s funds, but no reasonable

explanation was provided. The Individual Defendants lied, stating that the hiring of the forensic

accountants did not have a specific objective and that the reason for their hiring was to have them

at the ready in the event a need arose for a consultation. The Board agreed that any assignment to

be given to the auditors would require the Board’s previous approval.

       25.     Due to the above, on May 18, 2018, as required by the Employment Agreement,

Vizcarrondo gave the Board of Directors of Telecinco notice of the harassment and hostile work

environment that he was being subjected to by JRA, ARA and Hopgood with the intent of forcing

him out of his job, demanded that it cease immediately and that corrective measures be taken.

       26.     Telecinco never responded to Vizcarrondo’s letter.

       27.     Nevertheless, on June 6, 2018, the Individual Defendants as “members of the Board

of Directors of Telecinco, Inc.” sent Vizcarrondo a letter denying that any harassment had taken

place. However, in an apparent admission of wrongdoing by JRA, the Individual Defendants

classified JRA’s actions as “personal of family differences or conflicts”.

                                                 7
          Case 3:18-cv-01753-DRD Document 1 Filed 10/06/18 Page 8 of 19



        28.     To the best of Plaintiff’s knowledge, Telecinco did not initiate an investigation into

the facts alleged by Vizcarrondo, as required by the Employee Manual, nor did Telecinco take, or

offer to take, any corrective action. To the contrary, Defendants’ efforts to oust Vizcarrondo

intensified.

        29.     On July 23, 2018, Vizcarrondo was removed as treasurer of Telecinco and

substituted by ARAP. On that same date, the Board withdrew Vizcarrondo’s authority to make

electronic bank transfers. During Board Meetings, on and off the record, the Individual Defendants

expressed their disdain for Vizcarrondo and his family and that they did not trust him.

        30.     JRA even admitted to CPA Gonzalez-Green that she had a strategy to deal with

Vizcarrondo and it was to be little by little.

        31.     During July 2018, taking advantage of the fact that Vizcarrondo was traveling

outside of Puerto Rico, ARAP visited the offices of Telecinco with the forensic accountant. During

his visit, ARAP introduced the forensic auditor to Telecinco’s staff, required Telecinco’s

employees’ cooperation as to the forensic audit and that a space be provided within Telecinco’s

offices so that the forensic accountant could perform his investigation into Vizcarrondo.

        32.     Vizcarrondo objected ARAP’s actions in as much, amongst other things, ARAP did

not have the authority to give orders to staff, the Board had not authorized the assignment of any

work to the auditors, there was no estimate of cost for the work to be performed, the Board had

not authorized any budget for the audit and the Individual Defendants had failed to provide a

justification for the audit.

        33.     On July 6, 2018, the only Director of the Corporation not involved in the

                                                  8
         Case 3:18-cv-01753-DRD Document 1 Filed 10/06/18 Page 9 of 19



controversy, CPA Gonzalez-Green, recognizing the illegality of his fellow board members’

actions, sent a communication to the Board questioning the motives and necessity of the forensic

audit and classifying the investigation as an “expedition”.

       34.     Defendants disregarded the objections of Vizcarrondo and CPA González-Green

and proceeded to audit Vizcarrondo’s dealings with Telecinco within the offices of Telecinco,

during business hours, in view of Telecinco’s employees.

       35.     The decision to introduce the forensic accountant to the employees and to hold the

investigation into Vizcarrondo within Telecinco’s offices, during working hours, was made by the

Individual Defendants with the intent of causing Vizcarrondo harm, to damage his reputation, to

put his honesty into question in front of Telecinco’s employees, and to create a rift between

Vizcarrondo and the employees of Telecinco.

       36.     Six days later, on July 12, 2018, CPA Gonzalez-Green critiqued the hiring of Mr.

Carlos Díaz-Olivo as attorney for Telecinco in as much he had a clear conflict of interest. Mr.

Díaz-Olivo had represented JRA in matters related to Telecinco and had even attended a

stockholder’s meeting on her behalf. On that same day, and just six days after CPA Gonzalez-

Green classified the forensic audit as an “expedition”, CPA Gonzalez-Green, was removed as

director of Telecinco by JRA and ARAP’s mother without an explanation or basis.

       37.     On July 19, 2018, with the control of Telecinco’s Board, the Individual Defendants

removed Telecinco’s Secretary, who had served for several years and substituted her with JRA.

Additionally, on July 25, 2018, the Board controlled by the Individual Defendants, in order to

assert unfettered control over the forensic audit, decided to create and “audit committee” and

                                                 9
         Case 3:18-cv-01753-DRD Document 1 Filed 10/06/18 Page 10 of 19



named ARAP, JRA and Hopgood as its members.

       38.     On August 7, 2018, without any explanation or justification, ARAP signed all the

expense account checks for all employees, except for Vizcarrondo’s check for $500.00.

       39.     On August 9, 2018, due to pervasive nature the harassment perpetrated by

Defendants against Vizcarrondo, including attacks to his reputation and dignity, change in working

conditions, the taking away of his authority, attacks on his family, defendants’ refusal to honor

Vizcarrondo’s compensation and benefits (including the stock option plan as stated below), and

others, Vizcarrondo was left no choice but to terminate the employment relationship with

Telecinco.

The Stock Options

       40.     As part of Vizcarrondo’s “Employment Benefits and Expenses” the Employment

Agreement provides that “[a]t the discretion of the Company’s Board of Directors, Vizcarrondo

will be eligible to receive options under the stock option plan”.

       41.     On July 1st, 2013, Telecinco approved a Senior Executive Stock Option Plan (the

“Plan”) wherein Telecinco set out the terms and conditions applicable to the issuance of stock

options to Senior Executives of Telecinco. The Plan provides, amongst other things, that once the

option rights are granted, the Plan shall not be modified in a way that adversely impacts grantee,

without such grantee’s consent. Additionally, the Plan provides that “[u]pon vesting and

exercising of the Common Stock share certificates… the Recipient shall have all the rights of a

stockholder of ‘The Corporation’ with respect to the shares of Common Stock.”

       42.     On November 12, 2013, Telecinco issued a Stock Option Certificate in which it


                                                 10
           Case 3:18-cv-01753-DRD Document 1 Filed 10/06/18 Page 11 of 19



granted Vizcarrondo the option to purchase 2,500 shares of Telecinco at a strike price of $934.00

per share. The Stock Option Certificate states that the options are “Fully vested as of the date of

Grant”.

          43.    On May 4th, 2017, the Board unanimously recognized that the stock options under

the Plan may be exercised on a cashless basis and modified the Plan accordingly. ARAP was part

of the Board at the time, he participated in the meeting and approved the cashless exercise of the

stock options.

          44.    During the month of January 2018, Vizcarrondo exercised his option rights over 3

shares of stock of Telecinco paying $2,802 from his own funds and, on February 1, 2018, Telecinco

issued the certificate of stock number 44 wherein it recognized Vizcarrondo as the lawful owner

of three shares of its stock.

          45.    During the Board meeting held on January 26, 2018, recognizing Vizcarrondo’s

stock option rights JRA asked him if he would exercise his options in the event of the sale of the

company, to which Vizcarrondo answered in the affirmative. Moreover, during the Board meeting

of February 2, 2018, there was an extensive discussion of the value of each shareholder’s

participation in the Company in the event of its sale and a cashless exercise of Vizcarrondo’s stock

options. During the Board meeting of February 2, 2018, Vizcarrondo also informed the Board that

he had exercised his option rights over three shares of stock, with no objections of the directors.

The Individual Defendants participated in both meetings and the discussions described above.

          46.    On July 11, 2018, Vizcarrondo exercised his option to purchase 876 additional

shares of stock in Telecinco in a cashless manner. With his request, Vizcarrondo included the

                                                11
         Case 3:18-cv-01753-DRD Document 1 Filed 10/06/18 Page 12 of 19



computations for the cashless exercise which were validated by Telecinco’s outside auditors.

       47.     The following day, July 12, 2018, JRA and ARAP sent out a communication to the

secretary of the corporation ordering her to abstain from taking any action regarding Vizcarrondo’s

stock option exercise and calling for an extraordinary meeting of the Board for July 16, 2018.

       48.     During the July 16, 2018 Board meeting, JRA questioned Vizcarrondo’s motive for

exercising the option rights; questioned the justification of the Plan in as much, from her

perspective, “it takes away a portion of the inheritance of other people” and stated that she believes

the stock options “are not part of his compensation”. In addition, despite the discussions in the

previous Board meetings, Hopgood and ARAP attacked Vizcarrondo, accusing him of hiding from

the Board the fact that the Board approved a cashless exercise of the options (as had been

previously discussed) and of having a conflict of interest in the exercise of his options because as

president he had knowledge of the Company’s dealings.

       49.     Despite the Board’s approval and/or acknowledgment of Vizcarrondo’s stock

options on numerous occasions (under different directors); the fact that outside counsel for

Telecinco drafted the Plan; that an opinion of independent counsel was procured before the

approval of the Plan; that an opinion of outside counsel for the approval of the cashless exercise

was obtained; and the fact that Telecinco had already issued three shares to Vizcarrondo,

Defendants decided to hire attorneys and accountants to go on a fishing expedition to justify

denying Vizcarrondo’s stock option rights, under the guise of responsible corporate action.

       50.     Almost two months after Vizcarrondo’s exercise of his options for 876 shares, and

despite Vizcarrondo’s repeated requests, Telecinco and its secretary, JRA, without any legal basis

                                                 12
         Case 3:18-cv-01753-DRD Document 1 Filed 10/06/18 Page 13 of 19



refused to issue the corresponding stock certificates. This, coupled with the facts stated above,

constituted a constructive discharge which forced Vizcarrondo out of his job on August 9, 2018.

       51.     Despite the foregoing, recognizing Vizcarrondo’s ownership of the three shares of

stock for which a certificate was issued, on August 13, 2018, ARAP sent a communication to all

shareholders, including Vizcarrondo, informing them that he had been named interim President.

       52.     Additionally, on September 7, 2018, also recognizing Vizcarrondo as a shareholder,

ARAP invited Vizcarrondo to an Extraordinary Shareholder’s meeting to be held on September

11, 2018.

       53.     Nonetheless, the same day of the stockholder’s meeting, Vizcarrondo received a

letter from ARAP stating that, on a Board meeting held the day before, they had decided not to

honor the stock option rights conferred and exercised by Vizcarrondo. Thus, it would not recognize

Vizcarrondo as a shareholder of the 876 shares exercised on July 11, 2018. Additionally, per the

communication, Defendants decided to take the law into their own hands and unilaterally declared

Vizcarrondo’s ownership of the three shares for Vizcarrondo had paid with cash and for which a

stock certificate had been issued, null and void.

       54.     Evidencing their bad faith, in their communication, Defendants even fail to provide

any factual or legal basis for their refusal of honor Vizcarrondo’s rights as a shareholder.

Defendants simply limited their argument to a vague allegation that some unspecified legal

requirements were not followed and that some unidentified fiduciary duties were not adhered to.

       55.     Vizcarrondo attempted to participate in the September 11, 2018 Stockholders

meeting but was denied entry to the meeting.

                                                    13
          Case 3:18-cv-01753-DRD Document 1 Filed 10/06/18 Page 14 of 19



       56.     On September 14, 2018, Vizcarrondo, through counsel, wrote to ARAP, as Interim-

President of Telecinco, demanded that certificates representing ownership of option exercised be

issued and that his rights as a shareholder be respected. Also, Vizcarrondo cautioned that any

distribution of dividends would be illegal. Thus, under article 5.22 of the Puerto Rico General

Corporations Law, the directors would be personally held liable. Telecinco did not respond to

Vizcarrondo’s letter.

       57.     On September 21, 2018, Vizcarrondo wrote to the other members of the Board and

stated that, as a Board member he has a right to participate in all Board meetings, that he is not

being notified of Board meetings as required by Telecinco’s By-Laws and, consequently, all

actions taken by the Board without notice to him are null and void. Telecinco also ignored

Vizcarrondo’s communication.

                                   V. CAUSES OF ACTION

                                 FIRST CAUSE OF ACTION
             CONTRACTUAL COMPENSATION FOR UNJUST DISMISSAL
       58.     Plaintiffs incorporate all paragraphs of this Complaint as if fully set forth herein.

       59.     In compliance with the requirements of the Employee Contract, Vizcarrondo put

Telecinco on notice of the illegal conduct that he was being submitted to, requested that the

conduct cease, and that appropriate corrective action be taken.

       60.     Telecinco failed to respond to Vizcarrondo’s request, failed to take corrective

action and failed to provide a harassment free environment as required in Telecinco’s Employee

Manual.

       61.     The lack of action by Telecinco and continued acts by the Individual Defendants
                                                14
         Case 3:18-cv-01753-DRD Document 1 Filed 10/06/18 Page 15 of 19



against Vizcarrondo, left him no choice but to terminate the employment relationship, configuring

a constructive discharge, entitling Vizcarrondo to the amounts agreed to in the Employment

Agreement.

                                     SECOND CAUSE OF ACTION

                        EMPLOYEE COMPENSATION – STOCK OPTIONS

       62.       Plaintiffs incorporate all paragraphs of this Complaint as if fully set forth herein.

       63.      In recognition of his achievements and as a performance incentive, Telecinco

granted Vizcarrondo the option to purchase 2,500 shares of stock.

       64.      Vizcarrondo complied with all the requirements of the Plan and acquired a total of

879 shares.

       65.      Defendants, as part of their illicit conduct toward Vizcarrondo, have deprived

Plaintiffs of the shares of stock they are entitled to and his rights as a shareholder of Telecinco.

                                  THIRD CAUSE OF ACTION

                                EMPLOYEE BENEFITS OWED

       66.     Plaintiffs incorporate all paragraphs of this Complaint as if fully set forth herein.

       67.     As part of Vizcarrondo’s employee benefits, Telecinco agreed to make him a

monthly payment of $1,000 for his expenses.

       68.     As part of his compensation Vizcarrondo had a right to a guaranteed yearly bonus

of $52,000 and a Saving Plan benefits in the amount of $25,000 a year.

       69.     Defendants, as part of their illegal conduct towards Vizcarrondo, have without

justification withheld a $500.00 payment for expenses. Also, Defendants have withheld the

proportional share of the guaranteed bonus due to Vizcarrondo in the amount of $30,333.33 and
                                                  15
         Case 3:18-cv-01753-DRD Document 1 Filed 10/06/18 Page 16 of 19



the proportional share of the Savings plan in the amount of $14,583.33.

                                   FOURTH CAUSE OF ACTION

   DAMAGES FOR FAILURE TO PROVIDE A HARASMENT FREE WORKPLACE

       70.     Plaintiffs incorporate all paragraphs of this Complaint as if fully set forth herein.

       71.     Telecinco’s Employee Manual (the “Manual”) recognizes that “every person has a

right to be treated with respect, without discrimination, harassment (“acosado”), disturbance, to be

humiliated or to be subject of mockery for any reason”. Additionally, the Manual provides that

“the Company commits itself to maintain a workplace where the employees are free from fear,

disturbance or that it could create any type of harassment or of illegal conduct”. Telecinco’s

harassment policy “encompasses every type of illegal harassment” and provides that “no employee

has to permit, nor does he/she have to submit to, harassment prohibited under this policy,

indistinctive of the position or rank of the alleged harasser”.

       72.     In the event of a complaint of harassment, the Employee Manual provides that

Telecinco shall investigate the matter.

       73.     Telecinco breached its obligations towards Vizcarrondo to a harassment free

environment, failed to investigate Vizcarrondo’s complaint and failed to take corrective action

entitling plaintiffs to damages.

                                   FIFTH CAUSE OF ACTION

     DAMAGES FOR VIOLATION OF PLAINTIFFS CONSTITUTIONAL RIGHTS

       74.     Plaintiffs incorporate all paragraphs of this Complaint as if fully set forth herein.

       75.     The actions and omissions of Defendants constitute a tort and a violation of the

right to dignity and privacy, as well as a safe workplace, pursuant to Article II §§1, 8 and 16 of the
                                                  16
         Case 3:18-cv-01753-DRD Document 1 Filed 10/06/18 Page 17 of 19



Constitution of the Commonwealth of Puerto Rico.

       76.      The violation of Vizcarrondo’s constitutional rights have caused substantial

damages to Plaintiffs entitling them to damages under Article 1802 the Puerto Rico Civil Code.

                                VI. DEMAND FOR JURY TRIAL

40) The preceding paragraphs are repeated and realleged as if fully set forth herein.

41) Plaintiff hereby requests that all claims be tried before a jury.

                                   VII. PRAYER FOR RELIEF

WHEREFORE, Plaintiffs prays that this court:

       1.       Enter a Declaratory Judgment recognizing that the acts and omissions complained

herein constitute a constructive discharge of Vizcarrondo’s employment.

       2.       Enter Declaratory Judgment affirming, per the Employment Agreement,

Vizcarrondo has a right to a fee of 5% of the sale of the Company, substantially all of its assets or

any transaction among shareholders if such transaction takes place within 18 months of the

termination of the employment relationship.

       3.       Award Plaintiff the amount of $45,416.66 for employment benefits owed.

       4.       Award Plaintiff $500,000 for unjust dismissal, per the Employment Agreement.

       5.       Enter Declaratory Judgment that Vizcarrondo is the rightful owner of 3 shares of

stock effective February 1, 2018 and the owner 876 shares of stock in Telecinco effective July 11,

2018, entitling him to the rights of a stockholder, from the effective date, including any distribution

of dividends.

       6.       Issue preliminary and permanent injunctive relief in the form of an order preventing

the Defendants and its agents, successors, employees, attorneys and those acting in concert with

                                                  17
          Case 3:18-cv-01753-DRD Document 1 Filed 10/06/18 Page 18 of 19



them from engaging in practices which infringes Plaintiffs’ rights as shareholders of Telecinco,

including the distribution of dividends which excludes Vizcarrondo’s rights over his 879 shares of

stock.

         7.    In the event that Plaintiffs are prevented from exercising their stock options or if

the Plan is declared void due to Defendants’ negligence or their failure to comply with any legal

requirement, Plaintiffs request to be compensated in an amount no less than $1,264,599.72

($1,438.68 per share).

         8.    Enter a Declaratory Judgment that the acts complained herein violated Plaintiff’s

right to be free from harassment in the workplace as well as Vizcarrondo’s right to privacy, dignity

and to a safe working environment pursuant to the Constitution of the Commonwealth of Puerto

Rico.

         9.    Award Vizcarrondo compensatory damages for the emotional distress and damage

to his reputation caused in common accord by Defendants in an amount no less than $2,500,000.

         10.   Award Joni T. Faris, compensatory damages for the emotional distress caused in

common accord by Defendants in an amount no less than $1,500,000.

         11.   Award Plaintiff compensatory damages for back-pay in the amount of $57,834.00.

         12.   Award Plaintiffs compensatory damages for lost income and benefits in the amount

of no less than $239,752.00.

         13.   Award Plaintiffs the cost of this action, together with reasonable attorneys' fees.

         14.   Award Plaintiff pre-judgment interest.




                                                18
Case 3:18-cv-01753-DRD Document 1 Filed 10/06/18 Page 19 of 19
